          Case 7:21-cv-04033-KMK Document 16 Filed 06/02/21 Page 1 of 1
                                                                                  1251 Sixth Ave
                                                                                  21st Floor
                                                                                  New York, NY 10020

                                                                                  Elizabeth A. McNamara

                                                                                  Tel. 212.603.6437
                                                                                  Fax 212.489.8340
                                                                                  lizmcnamara@dwt.com



                                              June 2, 2021
Via ECF
The Honorable Kenneth M. Karas
United States District Court
300 Quarropas Street, Chambers 533
White Plains, NY 10601-4150
        Re:   Standing v. ByteDance Inc. and Bytedance E-Commerce, Inc., et al., No. 7:21-cv-
        04033-KMK (S.D.N.Y. 2021)
Dear Judge Karas:

       We represent Defendant ByteDance Inc. (“ByteDance” or “Defendant”) in the above-
referenced action. (Plaintiff has also named Bytedance E-Commerce Inc., which has no affiliation
with ByteDance or the TikTok platform. This firm does not represent Bytedance E-Commerce
Inc.).

         We write pursuant to Your Honor’s Individual Practices to request an extension of time to
file a response to Plaintiff Beverly Standing’s First Amended Complaint (ECF No. 9) (hereinafter,
“FAC”). Plaintiff filed the FAC on May 11, 2021; and Defendant was served on May 14, 2021.
Under Federal Rule of Civil Procedure 12(a)(1)(A)(i), Defendant’s response to the FAC is due on
June 4, 2021.1

        Defendant requires additional time to investigate the underlying facts alleged in the FAC
and prepare its response. Accordingly, Defendant requests an extension until July 7, 2021 to file
its response to the FAC. Plaintiff’s counsel consents to this extension, and there have been no
prior requests for extensions in this case.

                                                         Respectfully submitted,

                                                                  /s/ Elizabeth A. McNamara




1
  It appears that Plaintiff mistakenly filed summonses under 28 U.S.C. § 1608, which pertains to service
upon a foreign state. Under 28 U.S.C. § 1608, the defendant has 60 days after service to file a response to
the complaint. However, because Defendant is not a foreign state, Defendant assumes the summons was
an error and that Defendant is required to respond to the FAC within 21 days.
